     Case 2:19-cv-00153-MHT-SRW Document 1 Filed 03/01/19 Page 1 of 17



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF ALABAIIc:IV
                              NORTHERN DIVISION      —
                                                                     3: 14
ANDRONICUS BERNARD LINZY,                                 vihR - 1 P
    Plaintiff,                                   CASE NO.                    •.
                                                                                  a:iq CV-[53-rflitr-.81411
                                                                        3
                                                               ".   n


       v.

ALABAMA DEPARTMENT OF PUBLIC                     JURY TRIAL REQUESTED
HEALTH,and DEPARTMENT OF
HEALTH AND HUMAN SERVICES'
CENTERS FOR DISEASE CONTROL
AND PREVENTION                                    March 1, 2019
     Defendants.

                                      COMPLAINT

      COMES NOW the Plaintiff, Andronicus Bernard Linzy (hereinafter Plaintiff or Mr.

Linzy), by and through undersigned counsel of record, and hereby complains against

the above-named Defendants, as set forth herein below.

                            I. JURISDICTION AND VENUE

       1.      Mr. Linzy files this Complaint, institutes these proceedings, and invokes

the jurisdiction of this Court under and by virtue of 28 U.S.C. §§ 1331 and 1334 (a)(4),

as an action arising under the Act of Congress known as the Americans With

Disabilities Act as Amended (ADA, ADAAA), 42 U.S.C., §12101 et. seq.), the

Rehabilitation Act of 1973(29 U.S.C. §701, et. seq.) and the Title Vll, 42 U.S.C. §2000

et. seq., as amended by the 1991 Civil Rights Act, and 42 U.S.C. §1981a, to obtain

equitable relief, the costs of suit, including reasonable attorneys' fees, and damages

suffered by the Plaintiff, due to the Defendants unlawful discrimination and retaliation

against him.




                                            1
     Case 2:19-cv-00153-MHT-SRW Document 1 Filed 03/01/19 Page 2 of 17



       2.     Mr. Linzy first notified Defendant Alabama Department of Public Health

(hereinafter "Defendant ADPH" or "ADPH") of his claims of disability discrimination on or

about July 14, 2017.     He then filed a complaint of disability discrimination with the

EEOC in Birmingham on or about November 17, 2017. On July 3, 2018, Mr. Linzy filed

another complaint with the EEOC, in which he claimed disability and race discrimination

and retaliation.

       3.     On December 3, 2018, the undersigned attorney received a Notice of

Rights from the EEOC on Mr. Linzy's first filing, allowing him to pursue his complaint in

Court within 90 days of the receipt of said Notice. (See Exhibit A) On February 8,

2019, he learned that his second discrimination claim was closed out, and that a Notice

or Rights had rendered. (See Exhibit B)

       4.     Mr. Linzy also raised claims of disability discrimination and retaliation

against Defendant Department of Health and Human Services' (HHS) Centers for

Disease Control and Prevention (hereinafter "Defendant CDC" or "CDC"), on or about

July 12, 2017. The CDC conducted an informal and formal investigation, and then, on

July 26, 2018, it issued a Report of Investigation, which gave Mr. Linzy a Right to

Request a Hearing with an EEOC Administrative Judge. Mr. Linzy filed his Request for

an EEOC Hearing on August 13, 2018. To date, Mr. Linzy has not received a hearing

and has elected to file his lawsuit against the CDC, under 29 C.F.R. §1614.107(a)(3), as

his case has been pending well beyond 180 days.

       5.     Venue is proper in the Middle District of Alabama, Northern Division, since

the alleged discriminatory actions of the Defendant ADPH occurred in Montgomery

County, Alabama. Venue is also proper as to the CDC, as the discriminatory and




                                           2
    Case 2:19-cv-00153-MHT-SRW Document 1 Filed 03/01/19 Page 3 of 17



retaliatory actions of the CDC against Mr. Linzy occurred in Montgomery County,

Alabama.

                                     II. PARTIES

      6.     Mr. Linzy is a citizen of the United States and a resident of Wakulla

County, Florida and he is over the age of nineteen years.

      7.     The Defendant, ADPH is a state agency located in Montgomery County,

Alabama.

      8.     The Defendant, CDC is a federal government agency located in Atlanta,

Georgia.

                           III.   STATEMENT OF FACTS

      9.     Mr. Linzy is an African-American male and has been an employee of

Defendant CDC for seventeen (17) years. His current position is Public Health Advisor,

GS-12 in Dauphin County, PA. Before moving to his current position, Mr. Linzy worked

for the CDC and was assigned to Defendant ADPH as a Public Health Advisor under

the Terms of Assignment' between the State of Alabama and Defendant CDC.

      10.    In his previous position, he served as a Technical Advisor with the

Alabama Department of Public Health. He began his assignment in Alabama in

December of 2010 as a Public Health Advisor, GS-12. He worked there until he was

wrongfully reassigned to Harrisburg, Pennsylvania on Februa.ry 12, 2018.

      11.    Mr. Linzy suffers from a diagnosed condition of chronic arthritis of both

knees and both ankles. The CDC has been aware of this condition since 2002.

      12.    From November of 2011 until January of 2016, Mr. Linzy was allowed to

work a compressed ten-hour-day, four-day week. On December 15, 2015, he was




                                          3
     Case 2:19-cv-00153-MHT-SRW Document 1 Filed 03/01/19 Page 4 of 17



formally told he could no longer work this compressed schedule and would have to

return to an eight-hour, five-day work week. The new schedule went into effect the first

pay period in January of 2016.

       13.    In December of 2015, Mr. Linzy first requested accommodations, both

verbally and in writing, to be allowed to work the same compressed schedule he was

previously working. He requested a condensed, four days per week (10 hour per day),

schedule because of difficulty traveling during a five-day per week schedule. This

accomrnodation would enable him to attend weekly medical and physical therapy

appointments near his home in Florida.

       14.    Because he lived in Crawfordsville, Florida, this accomrnodation limited

the amount of driving Mr. Linzy had to do. The accommodation also allowed Mr. Linzy

to perform the essential functions of his position, since he would be receiving needed

medical treatment and therapy. Therefore, this accommodation would allow hirn to

perform the essential functions of his position as a Public Health Advisor.

       15.    Mr. Linzy made a request for accommodations on May 2, 2017, for a

compressed schedule and to telework. The CDC evaluated his case and, in May of

2017, acknowledged that Mr. Linzy is a qualified individual with a disability.

       16.    However, on or about July 5, 2017, Defendant ADPH decided it would not

accommodate Mr. Linzy. He was not given a legitimate reason that it could not provide

his requested accommodation. Further, ADPH told Mr. Linzy that state employees were

not allowed to work an alternate work schedule. ADPH also told Mr. Linzy that he would

not be able to access ADPH's computer systems from a remote location. Neither of

these reasons are true.




                                            4
    Case 2:19-cv-00153-MHT-SRW Document 1 Filed 03/01/19 Page 5 of 17



       17.   Mr. Linzy's request was denied and he was told, by Mr. Merriweather, his

supervisor, that Alabama did not allow compressed work schedules because they would

disrupt field operations. Complainant stated he was told any further requests would

need to be submitted through his Agency(CDC).

       18.   Mr. Linzy continued to request accommodations, to be allowed to work a

compressed schedule. During this period, his wife, who lives in Crawfordville, Florida,

also became ill and he needed to be able to see about her more often.

       19.   Even though Mr. Linzy has a known disability, and needed time to see

about his wife, Defendant CDC refused to allow him to have the requested

accommodation, without ever a showing that said accommodation would place an

undue burden on Defendant CDC.

      20.    He has made numerous reasonable accommodation requests. The first

was in Decernber of 2015, followed by January 2016, April 2016, October 2016,

January 2017, March 2017, May 2017 and October 2017.                    His first formal

accommodation request was made in April of 2017.

      21.    After Mr. Linzy made numerous requests for accommodations, the ADPH

instructed Mr. Linzy to stop making such requests and just accept the decision that he

was not going to be accommodated.

      22.    The reasons given to Mr. Linzy, for ADPH's refusal to accomrnodate him

for his disability, were false according to ADPH practice and according ADPH policy.

      23.    Mr. Linzy was never informed that the requested accommodation

presented an undue burden on Defendant ADPH.




                                           5
     Case 2:19-cv-00153-MHT-SRW Document 1 Filed 03/01/19 Page 6 of 17



      24.    Defendant ADPH's employees, in the same or similar positions, who were

not disabled, were allowed to work from alternate work sites. ADPH claims that it allows

employees to work from home for "business reasons."

      25.    Also, a Caucasian ADPH employee, who was in the same or similar

position, was allowed to work from an alternate site, whereas Mr. Linzy, who is African-

American, was not.

      26.    ADPH employees, in the same or similar positions, who were Caucasian

and were not disabled, were allowed to work compressed schedules, whereas Mr.

Linzy, who is African-American, was not. ADPH claims that it allows employees to work

compressed schedules for "business reasons."

      27.    Further, Caucasian ADPH employees, who were in the same or similar

positions, were allowed to work compressed schedules. ADPH claims that it allows

employees to work cornpressed schedules for "business reasons."

      28.    Mr. Linzy made initial contact with an EEO Counselor with Defendant CDC

on or about June 12, 2017.

      29.    Mr. Linzy complained of discrirnination due to his race and his disability to

Defendant ADPH's EEO officer on or about November of 2017.

      30.    When Defendant ADPH did not resolve the discrimination claim, Mr. Linzy

filed his complaint with the EEOC on July 3, 2018.

      31.    Defendant ADPH did not offer any alternative accommodation. They

merely rejected Mr. Linzy's request, stating it there had to be a business reason, even

after he repeatedly informed ADPH that he was making the request under the ADA.




                                           6
     Case 2:19-cv-00153-MHT-SRW Document 1 Filed 03/01/19 Page 7 of 17



       32.    When he would not give up seeking accommodations, on December 19,

2017, Mr. Linzy was told that his behavior was being disruptive and it asked the

Defendant CDC to reassign hirn.

       33.     On December 19, 2017, not long after Mr. Linzy filed his first EEOC claim

against the ADPH, he learned that he was going to be reassigned to Harrisburg,.

Pennsylvania, over 1000 miles from his home, on February 12, 2018.

       34.     Mr. Linzy asserts that the requested reassignment, at the request of the

ADPH, was in retaliation for his initial EEOC complaint against Defendant ADPH. He

filed his second EEOC cornplaint against Defendant ADPH on July 3, 2018, in which he

claimed race and disability discrimination, as well as retaliation against him for filing

EEOC complaint in November of 2017.

       35.    Mr. Linzy received a Notice of Rights in his first EEOC Complaint on

December 3, 2018.

       36.    This Complaint is timely filed on March 1, 2019.

                                       COUNT I
             DISABILITY DISCRIMINATION AGAINST DEFENDANT ADPH
                  In Violation of the ADA, ADAAA and Rehabilitation Act

       37.    Mr. Linzy repeats, re-alleges, and incorporates by reference paragraphs 1

through 36 above, the same as if more fully set forth herein and further avers as follows:

      38.     Mr. Linzy requested to be accommodated, by being allowed to work a

compressed schedule—four ten-hour days. He had been allowed to work such a

schedule from November of 2011 to January of 2016. However, without justification,

ADPH suddenly stopped this accommodation.




                                            7
     Case 2:19-cv-00153-MHT-SRW Document 1 Filed 03/01/19 Page 8 of 17



       39.    When Mr. Linzy requested a return to this accornmodation, Defendant

ADPH denied Mr. Linzy's request, to work a compressed schedule.

       40.    Defendant failed to accornmodate Mr. Linzy's disability by willfully, and/or

maliciously, denying him a reasonable accommodation, due to his physical handicap as

described above.

       41.    Defendant ADPH clairned that it could not accomrnodate Mr. Linzy

because it did not allow employees to work alternate work schedules and that he would

not be able to access the computer system from a rernote work site. Both of these

reasons provided by Defendant ADPH were false and not in accordance with ADPH

regulations and policies.

       42.    Defendant ADPH          never clairned    that   Mr. Linzys requests for

accommodation were unreasonable or that they would cause an undue burden on the

Defendant. In fact, ADPH allowed other non-disabled employees to work from alternate

locations, for "business reasons."

       43.    Mr. Linzy avers that Defendant ADPH's discrimination against him is due

to his disability, in violation of the Americans with Disabilities Act, as Amended 42

U.S.C. § 12101, et seq., prohibiting disability discrimination.

                                          PRAYER FOR RELIEF

       WHEREFORE,PREMISES CONSIDERED, Mr. Linzy respectfully prays that this

Court grant the following relief:

          a) Judgment declaring that Defendant ADPH failed to accommodate Mr.

              Linzy for his disability.

          b) Judgment declaring that Mr. Linzy suffered disability discrimination




                                               8
     Case 2:19-cv-00153-MHT-SRW Document 1 Filed 03/01/19 Page 9 of 17



                 by the Defendant and its agents;

          c) An award of back pay, Ieave, leave without pay losses and other benefits

                to which Mr. Linzy is entitled, from the date he was first denied

                accomrnodation until the date of this Court's judgment in his case;

             d) An award of all court costs and reasonable attorneys' fees, including those

                incurred for seeking administrative relief;

          e) An award of compensatory damages for mental anguish, to which Mr.

                Linzy may be entitled; and

          f) Such further, other and different relief as the Court may deem appropriate

                and necessary.

                                          COUNT II
                      DISABILITY DISCRIMINATION by DEFENDANT CDC
                     In Violation of the ADA, ADAA and. Rehabilitation Act

       44.      Mr. Linzy repeats, re-alleges and incorporates by reference paragraphs 1-

43 above, the sarne as if more fully set forth herein, and further avers as follows:

       45.      The Defendant CDC was aware of Mr. Linzy's disability. It was also aware

that he requested accommodations for his disability.

       46.      As noted above, Mr. Linzy made nurnerous requests for accommodations

to Defendant ADPH and, after he was instructed to do so, rnade such requests to his

supervisor at Defendant CDC, narnely Francis Rucker-Banister.

       47.      Ms. Bannister denied his request to work a compressed schedule. She

denied the request based on information given to her by the Complainant's ADPH

supervisor, Mr. Merriweather, who told her cornpressed work schedules were against

Alabama policy. Rather than verifying the policy, Ms. Bannister rejected the request.
    Case 2:19-cv-00153-MHT-SRW Document 1 Filed 03/01/19 Page 10 of 17



       48.    M .    Rucker-Bannister also        noted   that   Mr. Linzy   requested   to

teiecommute—work from a remote site. She again relied on Mr. Merriweather of ADPH

in denying this request. She claimed Mr. Merriweather told her telecommuting was not

allowed in Alabama, because it could violate patient confidentiality. Again, without

verifying the policy, Ms. Bannister rejected Mr. Linzy's request to telecommute.

       49.    Rather than attempting to accommodate Mr. Linzy's requests, or insisting

that ADPH accommodate his requests, the CDC, without any proof that the

accommodations would place an undue burden on Defendant CDC or Defendant

ADPH, merely refused to accommodate Linzy.

       50.    Then, when ADPH complained that Mr. Linzy was continually requesting

accommodations, Defendant CDC merely transferred him out of his ADPH position, to a

location in Pennsylvania, over 1,000 miles from his home.

       51.    The actions taken against Mr. Linzy, refusing to ensure that he was

accommodated in his position with. Defendant ADPH and transferring him when he

sought accommodations and then complained of discrimination, were discriminatory

against him due to his disability.

                                      PRAYER FOR RELIEF

       WHEREFORE,PREMISES CONSIDERED, Mr. Linzy respectfully prays that this

Court grant the following relief:

          a) Judgment declaring that Defendant CDC discriminated against Mr.

              Linzy due to his disability.

          b) Judgment declaring that Mr. Linzy suffered disability discrimination

               by the Defendant CDC and its agents;




                                             10
    Case 2:19-cv-00153-MHT-SRW Document 1 Filed 03/01/19 Page 11 of 17



             c) An award of back pay, leave, leave without pay and other benefits to

                which Mr. Linzy is entitled, from the date he was first denied

                accommodation until the date of this Court's judgment in his case;

             d) An award of all court costs and reasonable attorneys'fees, including those

                incurred for seeking administrative relief;

             e) An award of compensatory damages for rnental anguish, to which Mr

                Linzy may be entitled; and

            f) Such further, other and different relief as the Court may deem appropriate

                and necessary.

                                          COUNT III
                         RACE DISCRIMINATION AGAINST ADPH
                          In Violation of Title VII, 42 U.S.C. 2000 et. seq.

       52.      Mr. Linzy repeats, re-alleges and incorporates by reference paragraphs 1-

51 above, the same as if more fully set forth herein, and further avers as follows:

       53.      ADPH did not allow Mr. Linzy, who is African-American, to work a

compressed schedule, even when he asked for this as an accommodation under the

ADA.

       54.      ADPH allowed Caucasian employees to work from alternate sites, for

"business reasons."

       55.      ADPH did not allow Mr. Linzy, who is African-American, to telework, even

when he asked for this as an accommodation under the ADA.

       56.      Mr. Linzy's ADPH co-worker, who is Caucasian is allowed to work from an

alternate site. That co-worker actually supervises other employees, whereas Mr. Linzy

does not.




                                              11
    Case 2:19-cv-00153-MHT-SRW Document 1 Filed 03/01/19 Page 12 of 17



       57.      ADPH has claimed that it cannot allow Mr. Linzy to work a compressed

schedule or to telework. This is not true as other employees are allowed to do so for

"business reasons."

       58.      ADPH's stated reasons for refusing to accommodate Mr. Linzy, when

ADPH allows Caucasian employees to work from remote Iocations was merely a pretext

to cover up its race discrimination against Mr. LinZy.

                                         PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Mr. Linzy respectfully prays that this

Court grant the following relief:

          a) Judgment declaring that Defendant ADPH discriminated against Mr.

                Linzy due to his race;

             b) Judgment declaring that Mr. Linzy suffered race discrimination

                by the Defendant and its agents;

          c) An award of back pay, leave, leave without pay and other benefits to

                which Mr. Linzy is entitled, from the date he was first denied

                accornmodation for his disability, until the date of this Court's judgment in

                his case;

          d) An award of all court costs and reasonable attorneys'fees, including those

                incurred for seeking administrative relief;

          e) An award of compensatory damages for mental anguish, to which Mr.

                Linzy may be entitled; and

          f) Such further, other and different relief as the Court may deem appropriate

                and necessary.




                                              12
    Case 2:19-cv-00153-MHT-SRW Document 1 Filed 03/01/19 Page 13 of 17



                                   COUNT IV
              RETALIATION DISCRIMINATION AGAINST DEFENDANT APDH

       59.    Mr. Linzy repeats, re-alleges and incorporates by reference paragraphs 1-

58 above, the same as if more fully set forth herein, and further avers as follows:

      60.     Mr. Linzy made numerous requests for accommodations. Defendant

ADPH did not provide Mr. Linzy with proof that the accommodations would cause an

undue burden to the Department.

      61.     Even though Defendant did not show that Mr. Linzy's request was an

undue burden, it instructed him not to continue to request accommodations.

      62.     Mr. Linzy continued to request accommodations nonetheless.              The

accommodations requested were reasonable and the same as always: a compressed

schedule (4 — 10-hour days) and/or work from an alternate site (Dothan, Alabama).

      63.    On or about November 17, 2017, he filed a complaint with the EEOC, in

which he complained about the ADPH's refusal to accommodate him for his disability.

      64.    On December 19, 2017, ADPH told Mr. Linzy that his behavior was

disruptive and that they were asking that he be reassigned.

      65.    January 4, 2018, management failed to hold the Alabama Department of

Public Health's local jurisdiction accountable to the signed Terms of Assignment

Agreement and refused to offer any type of accommodations to comply with Mr. Linzy's

Reasonable Accommodation (RA).          The notification on January 4th was made by

Francis Rucker-Bannister.

      66.     Mr. Linzy was notified of his transfer on February 12, 2018, and

notification was made by acting Branch Chief, Melinda Salmon.




                                           13
    Case 2:19-cv-00153-MHT-SRW Document 1 Filed 03/01/19 Page 14 of 17



       67.    Mr. Linzy ended up being reassigned to Pennsylvania, approximately

1 000 miles from his home.

       68.    Mr. Linzy was also given a reprimand on April 16, 2018 for issues that

occurred in June and October of 2017.

       69.    Mr. Linzy complained of retaliation to the EEOC on May 22, 2018 as part

of his EEOC Charge 420-2018-01457.

                           PRAYER FOR RELIEF
       WHEREFORE, PREMISES CONSIDERED, Mr. Linzy respectfully prays that this
Court grant the following relief:

          a) Judgment declaring that Defendant ADPH retaliated against Mr.Linzy after

              he requested accommodations and/or complained of race and disability

              discrimination;.

          b) An award of back pay, leave, leave without pay and other benefits to

              which Mr. Linzy is entitled, from the date he was first denied

              accommodation until the date of this Courts judgment in his case;

          c) An award of all court costs and reasonable attorneys'fees, including those

              incurred for seeking administrative relief;

          d) An award of compensatory damages for mental anguish, to which Mr.

              Linzy may be entitled; and

          e) Such further, other and different relief as the Court may deem appropriate

              and necessary.

                                  COUNT V
             RETALIATION DISCRIMINATION AGAINST DEFENDANT CDC



                                            14
    Case 2:19-cv-00153-MHT-SRW Document 1 Filed 03/01/19 Page 15 of 17



          70.   Mr. Linzy repeats, re-alleges and incorporates by reference paragraphs 1-

69 above, the same as if more fully set forth herein, and further avers as follows:

          71.   On June 12, 2017, Mr. Linzy made initial contact with the CDC's EEO

office.

          72.   He filed his formal EEO Complaint with Defendant CDC on October 19,

2017.

          73.   On or about November 17, 2017, he filed a complaint against Defendant

ADPH with the EEOC, in which he complained about the ADPH's refusal to

accommodate him for his disability.

          74.   The Agency acknowledged receipt of Mr. Linzy's formal EEO Cornplaint

on November 28, 2017.

          75.   On January 4, 2018, management failed to hold the Alabama Department

of Public Health's local jurisdiction accountable to the signed TerMs of AssignMent

Agreement and refused to offer any type of accommodations to comply with Mr. Linzy's

Reasonable Accommodation request.

          76.   In a meeting with Ms Bannister on or about January 4, 2018 Mr. Linzy

asked if the or Management had reviewed the state's policy(ies) regarding RA and

alternate work schedules. Ms Rucker-Bannister replied. "no." When Mr. Linzy asked

why she had not looked into the policy, she did not even answer him.

          77.   On February 12, 2018, CDC management, namely Melinda Salmon and

Janice Norwood, told Mr. Linzy that he was being reassigned to another state and

refused Mr. LinZy's request that Defendant CDC review the Alabama Department of




                                            15
    Case 2:19-cv-00153-MHT-SRW Document 1 Filed 03/01/19 Page 16 of 17



Public Health's RA policy on compressed work schedules, in support of his reasonable

Accommodation request.

       78.      On February 12, 2018, Mr. Linzy amended his EEO complaint to CDC, to

include a claim of retaliation.

       WHEREFORE,PREMISES CONSIDERED, Mr. Linzy respectfully prays that this

Court grant the following relief:

          a) Judgment declaring that Defendant CDC retaliated against Mr. Linzy after

                he requested accommodations and/or complained of race and disability

               discrimination.

             b) An award of back pay, leave, leave without pay and other benefits to

               which Mr. Linzy is entitled, from the date he was first denied

               accommodation until the date of this Court's judgment in his case;

          c) An award of all court costs and reasonable attorneys'fees, including those

               incurred for seeking administrative relief;

          d) An award of compensatory damages for mental anguish, to which Mr.

                Linzy may be entitled; and

          e) Such further, other and different relief as the Court rnay deem appropriate

               and necessary.

       Respectfully submitted this 1st day of March, 2019.

                                             Andronicus Bernard Linzy, Plaintiff.

                                             BY:



                                             J k eph Guillot(ASB-4581- 35J)
                                               ounsel for the Plaintiff


                                               16
   Case 2:19-cv-00153-MHT-SRW Document 1 Filed 03/01/19 Page 17 of 17




OF COIINSEL:
MCPHILLIPS SHINBAUM, L.L.P.
516 South Perry Street
Montgomery, Alabama 36104
(334) 262-1911
(334) 263-2321 FAX
joeglaw5gmail.com


                                     JURY DEMAND

      Plaintiff hereby requests trial by jury on all issues so triable.




      l have reviewed the forgoing and confirm that it is true and accurate to the best of

my knowledge and understanding.




                                          W/dronious B. Linzy, lainti




                                             17
